IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PENNENERGY RESOURCES, LLC,                  : No. 2 WAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ETC NORTHEAST PIPELINE, LLC, AND            :
ENERGY TRANSFER LP,                         :
                                            :
                   Petitioners              :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Applications to File Under Seal are

GRANTED, and the Petition for Allowance of Appeal is DENIED.